Citation Nr: 1505409	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for major depressive disorder.  

3.  Entitlement to service connection for malignant melanoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991, and from January 2003 to August 2004, which included service in Southwest Asia.  The Veteran also had service in a reserve component, which service included a period of active duty for training (ACDUTRA) from May to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for August 23, 2013.  However, in an electronic message dated on August 20, 2013, the Veteran withdrew her hearing request.  See 38 C.F.R. § 20.704(e).

(The issues of entitlement to service connection for multiple sclerosis and malignant melanoma are addressed in the remand that follows the decision below.)


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, her major depressive disorder (MDD) had its onset during active military service.  


CONCLUSION OF LAW

The Veteran likely has MDD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her depression began during a period of active duty service, and/or is secondary to her multiple sclerosis.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Board finds that service connection for MDD is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with this disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, the Veteran underwent a VA psychiatric examination in April 2010, and after conducting a mental evaluation of the Veteran and reviewing her medical records, the VA examiner diagnosed her with having recurrent MDD.  

With respect to the second element required for service connection, the Veteran reported a history of depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort in a March 2003 Report of Medical History, and the Summary of Defects and Diagnoses section reflected diagnoses of mild depression and anxiety.  A July 2003 VA outpatient report reflects that the Veteran presented with symptoms of depression, including sad mood, decreased energy, weight gain, poor sleep, hopelessness and despair, decreased interest and pleasure, and social avoidance.  At a January 2004 examination conducted pursuant to her Medical Board examination, it was noted that the Veteran had MDD.  The Veteran also reported a history of depression or excessive worry in her Report of Medical History.  As part of the Medical Board evaluation, the Veteran underwent a mental health assessment in February 2004, during which time she provided her medical history and reported that she started experiencing increasing psychiatric symptoms close in time to the onset of her multiple sclerosis.  According to the Veteran, her depression increased once she detected the loss in her cognitive and physical functioning, and she currently experiences symptoms of hopelessness, depression, fatigue/loss of energy, anhedonia, isolation/social withdrawal, increased appetite and difficulty concentrating.  Based on her discussion with, as well as her evaluation of the Veteran, the clinical psychologist and the psychiatrist diagnosed the Veteran with having MDD, as manifested by feelings of hopelessness, depression, fatigue/loss of energy, anhedonia, isolation/social withdrawal, weight gain, increased appetite and difficulty concentrating.  When asked whether this disorder existed prior to the Veteran's service, the physicians indicated that it did not.  In the May 2004 Medical Evaluation Board Proceedings, the Veteran was diagnosed with having MDD.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Here, although the Veteran claimed that her depression began years prior to her 2003-2004 period of active service, and some of the treatment records prior to this period reflect that she had a past medical history of depression or describe certain features or characteristic of depression along with other psychiatric symptoms, the medical evidence of record clearly shows that the Veteran was not diagnosed with having depression until after her period of active duty had already commenced.  

The RO denied the Veteran's claim for service connection on a direct basis, on the theory that the Veteran's depression was noted to be due to her multiple sclerosis, and there was no evidence of a diagnosis of depression in service that was causally related to her military when her medical condition of multiple sclerosis was removed from consideration.  However, without addressing whether the Veteran's depression is attributed to her multiple sclerosis, in light of her current diagnosis of MDD, and the service treatment records that demonstrate that this disease was first identified and diagnosed by a healthcare provider during the Veteran's period of service (January 2003 to August 2004), and the February 2004 Mental Health evaluation which reflects that the Veteran's MDD did not exist prior to her service, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for MDD is warranted.  Therefore, the Veteran's claim of entitlement to service connection for MDD is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for MDD is granted


REMAND

Multiple Sclerosis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  

The Veteran contends that she began developing symptoms of multiple sclerosis during a period of active service (December 1990 to June 1991) while serving in the Southwest Asia Theater of Operations during the Persian Gulf War.  She specifically maintains that she started to have extreme elimination issues while stationed in Dhahran, Saudi Arabia and these symptoms were early signs and manifestations of her multiple sclerosis.  See August 2009 Statement of Veteran.  

Review of the service treatment records associated with this period of service is absent any signs or symptoms of such issues.  In the June 1991 Questionnaire on Occupational Hazards for Soldiers Returning from Southwest Asia, the Veteran was noted to have been exposed to oil fires or oil fumes while stationed in Kuwait.  However, when asked what diseases or injuries she experienced while stationed in the Southwest Asia region, the Veteran indicated that this question was not applicable to her, and denied experiencing any symptoms of a fever, fatigue, weight loss, yellow jaundice, rash, skin infection, or sores.  She also denied experiencing stomach or belly pain, nausea, diarrhea, or bloody bowel movements, as well as any urinary problems.  

Although the Veteran believes her symptoms of multiple sclerosis had their onset during her period of active service, she was not diagnosed with having multiple sclerosis until May 2001, almost 10 years after her release from active duty in June 1991.  She underwent a magnetic resonance imaging (MRI) of the cervical spine in May 2001 at the Denver Medical Imaging Center, the results of which revealed "[i]ntramedullary signal abnormalities at C4-C5, and T1 levels."  According to the radiologist, the appearance suggested multiple sclerosis.  Indeed, in a subsequent letter dated in May 2001, and issued at Northwest Neurology, P.C., the Veteran's neurologist, W.W., M.D. noted that he had recently evaluated the Veteran who had recently been diagnosed with having multiple sclerosis.  In an August 2009 statement, the Veteran noted that she was diagnosed with having multiple sclerosis in March 2001, while she was in Reserve status with the Army.  An August 2001 Physical Profile report reflects that the Veteran had a physical profile of 'P3' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  She was also diagnosed with having multiple sclerosis and advised to refrain from participating in any mandatory strenuous physical activity.  A January 2003 letter from the Department of the Army reflects that the Veteran was ordered to Active Duty as a member of Operation Enduring Freedom, as a member of her Reserve Component unit for a period of one year.  In a September 2003 Report of Medical Assessment, when asked whether she had any conditions that currently limit her ability to work in her primary military specialty, the Veteran responded affirmatively, and noted that her multiple sclerosis affected her mobility, balance, coordination and vision.  During a November 2003 VA outpatient visit, the Veteran reported experiencing numbness below the waist, lower extremity weakness, twitching in the right eyelid, drooping and a painful sensation with neck flexion of two weeks' duration.  Based on her evaluation of the Veteran, the treatment provider determined that she had probable multiple sclerosis exacerbation.  

The Veteran underwent a Medical Board evaluation in February 2004, which predominantly focused on, and assessed, the Veteran's psychiatric well-being.  During the evaluation, the Veteran provided her medical history and reported that she began feeling extremely fatigued in 2001, at which time she sought treatment from her primary care provider.  According to the Veteran, she was placed on a number of different medications that did not help alleviate her symptoms, and after undergoing additional evaluation, she was diagnosed with having multiple sclerosis.  

In the May 2004 Medical Evaluation Board Proceeding, the medical examiner determined that the Veteran was diagnosed with having multiple sclerosis sometime in March 2001, and noted that said disorder existed prior to service and was not permanently aggravated by service.  The Veteran was deemed non-deployable, not fit for active duty, and not likely to improve with adequate ongoing medical care.  In the Medical Evaluation Board Narrative Summary, it was noted that the Veteran had undergone a brain magnetic resonance imaging (MRI) in March 2001 at which time the diagnosis of multiple sclerosis was made.  This MRI report is currently not associated with the claims file.  In addition, during the August 2007 treatment visit at Jacobs Neurological Institute, the neurologist reviewed the Veteran's medical history, as well as her medical records, and noted that the Veteran underwent a number of MRIs of the brain, cervical and thoracic spine in 2000.  The neurologist described the MRI results, noting that the MRI of the brain showed a few white matter lesions, "part of them periventricular, 1 of them involving also the upper pons left side."  According to the neurologist, although the report suggested no active lesions, there were at least 2 of these enhancing periventricular next to the temporal area and 1 in frontal side."  The neurologist noted that the MRI of the cervical spine showed intraspinal lesion at C4, C5, as well as T1 lesion, and added that the C4,C5 lesion was "mildly enhancing."  After describing the MRI results in full, the neurologist noted that based on these findings, the Veteran "had a clear diagnosis of multiple sclerosis per criteria...already in 2001."  Other than a cervical MRI dated in 2000, the above-referenced diagnostic records are not associated with the claims file.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As these records are relevant to the Veteran's claim and address when she was first diagnosed with multiple sclerosis, another remand is warranted so the AOJ can attempt to obtain copies of the diagnostic test results.

The Board acknowledges that the record is currently unclear as to what the Veteran's dates of ACDUTRA are.  As previously noted above, the Veteran stated that she was diagnosed with this disorder while she was in Reserve status with the Army.  Although it is clear that her multiple sclerosis preexisted her period of active service from 2003 to 2004, the record is unclear as to when the Veteran first exhibited symptoms of and/or was diagnosed with multiple sclerosis.  As such, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during her service in the U.S. Reserves.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

Malignant Melanoma

In an August 2009 statement, the Veteran stated that she developed malignant melanoma on her back as a result of her sun exposure while serving in Southwest Asia during her period of active service (December 1990 to June 1991).  According to the Veteran, she was stationed in Saudi Arabia during this time, and she worked outdoors in the field every day, which exposed her to sunlight on a day-to-day basis.  

An October 1996 diagnostic report issued at Walter Reed Army Hospital reflects that the Veteran underwent a biopsy and excision of a pigmented skin lesion, the results of which revealed findings of melanoma.  Follow-up treatment records issued at Dermatology Associates, and dated from 1998 to 2000, as well as the remaining service treatment records associated with the Veteran's years of active service, are absent any evidence of a recurrence of the melanoma.  Most of these records merely note the presence of a scar at the site of the excision, but are clear for any issues or problems associated with this scar.  

The Veteran indicated that that this condition was diagnosed while she was in Reserve status.  As previously noted above, clarification of the Veteran's period of service in the U.S. Army Reserve, as well as her dates of ACDUTRA during her period of service in the Reserve is required.  A copy of an October 1996 medical examination report reflects that the Veteran underwent a five-year routine examination very soon after undergoing the biopsy and excision procedure, which leads the Board to question whether the Veteran was involved in a period of ACDUTRA close in time to this this excision.  As this matter is being remanded for this information, the merits of this appeal will not be adjudicated until after additional development has been conducted.

The Veteran was afforded a VA dermatological examination in March 2012, at which time the examiner reviewed the Veteran's medical history and claims file, and conducted a physical evaluation of the Veteran.  According to the Veteran, she has not experienced a recurrence of the melanoma since the lesion was excised in 1996.  Upon physical examination, the examiner observed a 12-inch linear scar on the upper left back with a 14-millimeter maximal diameter.  According to the examiner, the Veteran's melanoma was less likely as not due to her sun exposure while in the military from 1991 and 1992.  In reaching this conclusion, the examiner explained that extensive sunbathing outside of a military uniform in 1991 and 1992 would be needed to induce a melanoma in 1996.  Unfortunately, the Board is unclear as to what "extensive sunbathing outside of a military uniform" entails.  In this regard, did the examiner mean to state that wearing any other article of clothing other than the military uniform, or wearing less clothing would put a person in greater risk of developing melanoma?  And if so, what distinguishes other articles of clothing from the military uniform, and why would clothing other than a military uniform place a person at a greater risk of developing melanoma as a result of sun exposure?  Indeed, the examiner did not elaborate as to how medical findings found on examination, and/or the relevant medical principles, helped him reach this conclusion.  A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  As it remains unclear whether the Veteran's malignant melanoma developed as a result of her in-service sun exposure, this claim should be remanded for a clarifying VA medical opinion.  

Lastly, according to the Veteran, at the time of the March 2012 VA examination, the examiner informed her that she needed to provide additional information concerning her cancer treatment in 1996.  As such, the Veteran has submitted additional records generated at Arnett Clinic, and pertaining to treatment the Veteran received for her malignant melanoma in 1996.  These records were submitted after the March 2012 VA examination, and should be reviewed by the March 2012 VA examiner prior to the issuance of an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a new VCAA notice letter.  The letter should specifically notify her of the information and evidence necessary to substantiate a claim of service connection based on active duty for training and/or inactive duty training.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

2. Obtain the name and qualifications of the medical specialist who provided the August 2011 VA medical opinion.  

3. Contact the service department, or other appropriate records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Army Reserve, including her periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2). 

4. The agency of original jurisdiction (AOJ) should contact the Veteran and request that she identify all VA and non-VA health care providers who have treated or evaluated for her claimed disabilities.  This shall specifically include updated treatment records from VA, as well as records from Arnett Clinic documenting treatment she received for her malignant melanoma in 1996.  The Veteran should also identify the name and location of all the treatment facilities where she underwent MRIs of brain or thoracic spine sometime in 2000 and/or 2001, to include the March 2001 brain MRI.  The names of the treatment providers who conducted these MRIs would also be helpful.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  (The Veteran should be made aware that the documentation of any symptoms of multiple sclerosis prior to her diagnosis would be helpful given the 7-year presumption of 38 C.F.R. § 3.307, 3.309 for multiple sclerosis.  In other words, any showing of multiple sclerosis to a compensable degree within 7 years of her separation from active service in 1991-even if not diagnosed until later-would allow for a presumption of service incurrence.)  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records or lay statements regarding the onset of her symptoms directly to VA.  

5. Once these records have been received, the Veteran should be afforded another VA neurological evaluation to determine the nature and etiology of any multiple sclerosis present.  The claims folder, a copy of this remand, and all records on Virtual VA should be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration any of the diagnostic reports or other information dated in 2000 and 2001, or earlier, that document the Veteran's manifestations of her multiple sclerosis (cognitive problems, pain/numbness, fatigue, tremors) as well as the record(s) documenting the initial diagnosis of the Veteran's multiple sclerosis.  

Following a review of the entire record and an examination of the Veteran, the examiner should determine (1) when the Veteran first began manifesting symptoms of multiple sclerosis; (2) when she was first diagnosed with multiple sclerosis; (3) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any multiple sclerosis or potential manifestations of multiple sclerosis had its beginning during a verified period of service; and (4) whether the Veteran's multiple sclerosis underwent any chronic worsening during her period of active duty service from January 2003 to August 2004.  A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

If the examiner determines that he/she cannot provide an opinion on any of the questions without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.) 

6. Refer the claims file to the same VA physician who conducted the March 2012 VA examination, or another VA dermatologist if the previous examiner is unavailable.  The claims folder and all records on Virtual VA must be made available to the examiner.  The examiner should specifically take into consideration the October 1996 diagnostic report issued at Walter Reed Army Hospital, the October 1996 medical examination report, and additional records generated at Arnett clinic dated in October 1996.  

Following a review of the record, the reviewer must provide a medical opinion as to whether the Veteran's malignant melanoma was related to any in-service sun exposure she had during her period of service in Southwest Asia.  A detailed explanation should be provided; in particular, the reviewer should discuss why extensive sunbathing outside the military uniform would be necessary to induce a melanoma.  Specifically, the reviewer should explain what he meant by the words "outside the military uniform" and whether he is referring to wearing other articles of clothing other than military uniform, and if so, why this type of attire would increase a person's risk of inducing a melanoma.  A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

If the examiner determines that he/she cannot provide an opinion on any of the questions without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.) 

7. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  (If any benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


